Anastasio v Port Auth. of N.Y. & N.J. (2019 NY Slip Op 02287)





Anastasio v Port Auth. of N.Y. & N.J.


2019 NY Slip Op 02287


Decided on March 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2019

Manzanet-Daniels, J.P., Gische, Gesmer, Singh, Moulton, JJ.


8802 31677/17E

[*1]Victor Anastasio,	 Plaintiff-Respondent,
vPort Authority of New York and New Jersey, Defendant-Appellant.


Ansa Assuncao, LLP, White Plains (Thomas O. O'Connor of counsel), for appellant.
Pollack, Pollack, Isaac & DeCicco, LLP, New York (Brian J. Isaac of counsel), for respondent.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered April 25, 2018, which, to the extent appealed from as limited by the briefs, denied defendant's motion to dismiss the complaint on forum non conveniens grounds, unanimously affirmed, without costs.
Plaintiff, a resident of Staten Island, properly commenced this action in the courts of this State against defendant, a resident of, among others, Bronx County (see McKinney's Uncons Laws of NY § 7106 [L 1950, ch 301, § 6]; see also Bacon v Nygard, 160 AD3d 565, 565 [1st Dept 2018]). Defendant has failed to tender proof, in admissible form, that nonparties would be inconvenienced by plaintiff's prosecution of this action in New York State, and defendant's own convenience is irrelevant (see Stavredes v United Skates of Am., 87 AD2d 502, 502 [1st Dept 1982]). "Moreover, given the relative proximity of New York and New Jersey, . . . it is not likely that [defendant] will experience any undue hardship as a result of litigating in New York" (Hall v Camacho, 158 AD3d 422, 423 [1st Dept 2018]).
Ultimately, although plaintiff's accident occurred in New Jersey, and New Jersey is an available alternate forum, the balance of equities does not lie so strongly in defendant's favor as to justify disturbing plaintiff's choice of forum (see Waterways Ltd. v Barclays Bank PLC, 174 AD2d 324, 327 [1st Dept 1991]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 26, 2019
CLERK